Per Curiam:
T.O.C., a juvenile, appeals from the judgment of the Circuit Court of Jackson County, Missouri, Family Court Division, sustaining the allegations of the First Amended Petition of the Juvenile Officer of Jackson County, Missouri, that T.O.C. committed what would have been, if tried as an adult, the offenses of assault of a law enforcement officer in the first degree, § 565.081 (Count 1), and property damage in the second degree, § 569.120 (Count 2), finding the court had jurisdiction over T.O.C., and ordering T.O.C. to be committed to the custody of the Division of Youth Services ("DYS"). Finding no error, the judgment is affirmed. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. Rule 84.16(b).